182 P.3d 897 (2008)
219 Or. App. 426
STATE of Oregon, Plaintiff-Respondent,
v.
Christian CAPRAR, aka Cristian Caprar, Defendant-Appellant.
0211-36991; A121812.
Court of Appeals of Oregon.
Petition for Reconsideration February 14, 2008.
Petition for Reconsideration February 14, 2008.
Decided April 16, 2008.
*898 Anne Fujita Munsey, Senior Deputy Public Defender, Office of Public Defense Services, Legal Services Division, for petition.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Anna M. Joyce, Assistant Attorney General, for response.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and CARSON, Senior Judge.
On Appellant's Petition for Reconsideration February 14, 2008.
Respondent's Objection to Appellant's Petition for Reconsideration February 14, 2008.
Prior report: 214 Or.App. 434, 166 P.3d 567.
PER CURIAM.
Petition for reconsideration denied. State v. Dominguez-Coronado, 219 Or.App. 315, 182 P.3d 322 (2008).